THIS was an action of debt on a guardian bond. Pleas, non est factum, payment, c.
The plaintiffs gave the bond in evidence; the guardian account, showing a balance due the ward, of $62 71; and proved the sum of $48 73, received by the guardian, and not accounted for. *Page 534 
The defendants gave in evidence a receipt under seal, dated June 3, 1845, for $63 65, in full, of M. A. Outten's share of her father's estate; acknowledged, and recorded in the register's office.
Robinson and Saulsbury, contended that this receipt was not conclusive, and that the guardian accounts showed that this sum of $48 73, was not accounted for. (1 Esp. Rep. 172; 2 Harr.Rep. 5, 392.)
Layton, said there was a distinction between an ordinary receipt, and such a receipt as this under seal, acknowledged and recorded under the act of assembly, as an acquittance and discharge.
The Court were of this opinion, and held that the receipt under seal was not merely prima facie evidence of payment; but was itself a bar, and conclusive. (2 Saund. Pl.  Ev. 749; Gilb. Ev.
142; 1 B.  C. 707; 2 Taunt. 141.)
                           Whereupon the plaintiff suffered a nonsuit.